Citation Nr: 1519058	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polymyalgia, and if so, whether service connection is warranted.  

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent prostatitis, and if so, whether service connection is warranted.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case has since been transferred to the RO in Denver, Colorado.
 
In September 2014 the Board remanded this case in order to afford the Veteran a hearing before the Board.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of those proceedings is of record, as is additional evidence submitted at the hearing along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  

Although the RO has reopened the Veteran's claims for service connection for diabetes mellitus type II and a skin rash, the Board is required to consider the issue of finality before it can consider the claims on their merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

While the Board herein reopens the Veteran's claims for service connection for a skin rash and diabetes mellitus, the merits of those claims are deferred as further development is required.  Thus, the issues of service connection for diabetes mellitus and a skin rash as well as the other issues identified on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2005 rating decision that denied the Veteran's claims for service connection for diabetes mellitus and a skin rash was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence received since June 2005 including the Veteran's testimony is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's service connection claims.


CONCLUSIONS OF LAW

1.  The unappealed June 2005 rating decision that denied the Veteran's claims for service connection for diabetes mellitus and a skin rash is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for diabetes mellitus and a skin rash.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claims for service connection for diabetes mellitus and a skin rash.  To the extent that of the issues the Board decides herein, this represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's initial claims for service connection for diabetes mellitus and a skin rash were denied in a June 2005 rating decision.  The Veteran did not file a notice of disagreement with the June 2005 decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2005 decision, new evidence has been received, including the Veteran's testimony concerning his whereabouts in Southeast Asia during service and evidence of a current skin condition.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claims for service connection for diabetes mellitus and a skin rash.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as further development is required to resolve the issues of service connection, they are addressed in the REMAND portion of the decision below.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for diabetes mellitus is reopened.

New and material evidence having been received, the Veteran's claim for service connection for a skin rash is reopened.



REMAND

Following his October 2006 claims for service connection for the above-captioned issues, the Veteran identified several medical facilities where he has been treated.  The record indicates that while some records were obtained, others were not requested.  Although the records from the Legacy Clinic in Tualatin and Legacy Meridian Park Hospital were obtained through 2005 for the Veteran's previous claims, no new records were requested following the Veteran's latest claims despite his assertion of ongoing treatment.  As these records have been adequately identified and the Veteran has provided authorization for their release, they must be obtained as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, at his Board hearing the Veteran reported receiving treatment at the VA medical centers (VAMCs) in Grand Junction, Colorado, and Vancouver, Washington.  Any VA treatment records from these facilities should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Additionally, available treatment records suggest the Veteran may have a chronic skin rash, which, he maintains began during service.  While service treatment records do not mention any skin condition, treatment records shortly following separation indicate the presence of a skin condition, which was reported by the Veteran at the time to have manifested during service.  As such, an examination is warranted in order to determine whether any current skin condition initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran has testified to being stationed at Takhli Royal Thai Air Force Base during service and has provided supporting documentation to that effect, including records showing an extended period of paid TDY.  The Veteran's service records substantiate his account of having served TDY in Thailand in 1965.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his duties in Thailand, his exposure to herbicides, or the initial manifestation of his skin rash.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Attempt to obtain any treatment records pertaining to the Veteran generated since 2005 from Legacy Meridian Park Hospital and Legacy Clinic in Tualatin, to include specifically any treatment provided by Dr.  Grewe.  

3.  Obtain and associate any VA treatment records from the Grand Junction and Vancouver VAMCs that pertain to the Veteran. 

4.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether the Veteran has a current or chronic skin condition and if so, whether it is at least as likely as not that such condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


